Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-3 of Patrick Industries, Inc. of our report dated March 30, 2011 relating to the consolidated financial statements, appearing in the Annual Report on Form 10-K of Patrick Industries, Inc. for the years ended December 31, 2010 and 2009, and to the reference to us under the heading “Experts” in the prospectus. /s/ Crowe Horwath LLP Elkhart, Indiana June 8, 2011
